Situation in Haiti one year after the earthquake: humanitarian aid and reconstruction (debate)
Before beginning our work, I must inform you that, sadly, an Italian soldier has been killed and another soldier seriously wounded in a gunfight that took place today in Afghanistan. We offer our condolences to the family of the victim, Luca Sanna.
The next item is the Commission statement on the situation in Haiti one year after the earthquake: humanitarian aid and reconstruction.
Member of the Commission. - Madam President, may I also join you in expressing sympathy to those affected and their families.
A year ago, we witnessed in Haiti one of the worst natural catastrophes in recent history, but this also triggered one of the best displays of solidarity, with people whose resilience in the face of disaster and disorder is a lesson of courage to us all. One year after the disaster, we would like to pay tribute to those who died, but also to those who have survived. We promised them our help, and we stand by our promises.
The EU is a critical part of the global solidarity effort for Haiti. We have mobilised all the means available to provide both humanitarian assistance and, as Commissioner Piebalgs will outline later, development aid to rebuild the country.
After the earthquake, the EU pledged more than EUR 320 million in pure humanitarian aid, of which the Commission provided EUR 130 million for last year, 2010.
These funds allowed us to touch the lives of more than four million Haitians through food assistance, sanitation and shelter. Close to 1.5 million people have been provided with a place to stay: a basis from which to re-start their life. Our assistance targeted not only Port-au-Prince but also other affected cities - Léogâne and Jacmel - and we followed, with aid, the 500 000 Haitians who left Port-au-Prince to live with relatives in rural areas, bringing food, water and medical care, clearing the roads and supporting cash-for-work programmes.
Our current humanitarian assistance is focusing on cholera, using EUR 22 million to cover the most essential needs in terms of healthcare, access to proper water supplies and sanitation, information campaigns, epidemiological surveillance and logistics. We have funded treatment for 158 000 people so far but, more significantly, we have provided clean water for half a million and access to safer sanitation for 900 000 people, we have raised awareness among one million Haitians about what cholera is, how to avoid getting sick and how to treat cholera, and we have distributed 1.3 million soaps and chlorine tablets to affected communities.
We had hoped that one year after the earthquake, the situation would be better, but it is not. For this reason, we are budgeting for this year, 2011, EUR 33 million. We stand ready to provide more if more help is necessary.
For 2011, our priorities will be housing, sanitation and healthcare. We will continue to tackle poor sanitation because it is obviously a risk in terms of cholera spreading and affecting communities. We will also continue to assist with healthcare, but the healthcare system of Haiti is a shambles. It is not there to help people.
In this process, we have relied on humanitarian aid workers and I want to express my gratitude to those who have been risking their lives to help the Haitian people.
We are also supporting Commissioner Piebalgs in linking relief to rehabilitation and development. For instance, some of the 9th EDF 'B' envelope funds will be allocated for housing programmes in close coordination with our humanitarian support. I want to stress here that we have been looking at the situation in Haiti comprehensively with a view not only to helping people in immediate need but also to building the foundation for longer-term recovery.
Member of the Commission. - Madam President, we are also delivering on the reconstruction front. The EU as a whole - that is, the Union and the Member States - has already committed EUR 600 million out of its EUR 1.2 billion pledge in New York, and has already disbursed EUR 330 million.
As part of the overall EU commitment, the Union's pledge was initially announced at EUR 460 million, and we consider it necessary to increase that to EUR 522 million. Out of this pledge, we have already committed EUR 327 million. Ongoing programmes were adjusted, by extending their duration and/or by increasing the financial envelopes, to respond better to revised priorities. New programmes were put in place to address additional needs.
Disbursements strictly linked to the pledge amounted to EUR 74 million in 2010. I believe that, given the situation in Haiti, this is quite a good result. One has to realise that the situation there, which was already very difficult before the earthquake, became immensely challenging in its aftermath and even more complicated later - due to Hurricane Tomas, the cholera epidemic and political instability. Aid workers and technical experts were often working in quite difficult conditions.
Other factors which we need to bear in mind include, firstly, the fact that medium-term to long-term reconstruction assistance is implemented over three to five years and disbursements are spread over the programme's duration: 2010 was mainly dedicated to committing funds and launching project preparations, including all necessary technical studies and tenders. More concrete activities will be starting in 2011 and we believe that disbursements against the pledge will double to EUR 150 million during this year.
EU development aid so far has focused, first of all, on providing necessary functions for the government to help deliver the basic services of the state, such as the running of the education system, the healthcare system and the police, and the ability to provide staff in the public sector. The second priority has been immediate reinforcement and reconstruction of strategic infrastructure and roads; and the third priority has been strengthening Haitian disaster preparedness and civil protection mechanisms and structures.
We have set ourselves the goal of rebuilding a stronger Haiti, following the earthquake, on more solid foundations. It is very clear that we need a strong Haitian Government and we need to focus on priorities. So we very much follow the priorities identified for us by the Haitian Government. They would really like to strengthen governance - with a particular focus that includes budget support, and taking into account the limited level of government revenue - and to invest substantially in infrastructure, particularly in roads.
Where can we learn lessons in order to improve the situation? Well, we could coordinate the aid better and strengthen cooperation between the Commission and the Member States. We are now finalising the joint programme in a process that involves the EU Member States.
We also have good experience of working with all our partners in the Interim Haiti Reconstruction Commission, and this definitely helps to speed up the process. I believe, however, that we must pursue our strong wish to achieve stability in terms of both aid and the democratic functioning of Haiti, because that is clearly a precondition if the efforts of the EU and the entire international community are to be successful.
Honourable Members, we are trying to do our best, but it is clear that we can work better. We have learned from our experiences: the EU is definitely living up to its pledge and to our commitment. So I believe that, while the situation as sometimes portrayed in the media is quite accurate from one perspective, we are advancing. I believe that in 2011, we will see significant changes on the ground - provided that political stability is established in Haiti, because instability is definitely hampering our efforts - and we will focus those efforts on rebuilding Haiti.
Madam President, Commissioners, one year after the earthquake, Haiti is still in a state of emergency and reconstruction efforts are struggling to get off the ground. This is attributable to the structural deficiencies of the Haitian State, to the Haitian authorities' lack of political will and decision making capability, and to a lack of support from the international community. Unless the Haitian authorities take some major decisions, such as compulsory purchase, the thousands of tons of rubble blocking the reconstruction process will not be cleared.
I must commend the efforts made and the work carried out by the humanitarian organisations. Progress has been achieved and millions of lives have been saved.
Humanitarian agencies, however, cannot continue to compensate for the weaknesses of the Haitian State. The European Union, therefore, must do its utmost to give strong support to a fair and transparent electoral process in order to ensure the stability and political will required for reconstruction. It is imperative to assist the future Haitian authorities, throughout the reconstruction process, in the organisation of their institutions with a view to establishing a new equilibrium at all levels and a fully functioning democracy.
Furthermore, it is essential for the European Commission, as a member of the Interim Haiti Recovery Commission and, in view of its financial contribution, to intervene with a view to speeding up the implementation of the latter's mandate and to making provision for its operation.
Following the earthquake, the international community decided to reconstruct Haiti differently, without repeating the errors of the past. It is time to tackle the deep-rooted causes of poverty in Haiti once and for all.
Madam President, one year on from the tragedy which devastated Haiti, as you have said, the assessment of the reconstruction process falls far short not only of the population's expectations, but also of the commitments made by the international community. In addition, the efforts to rebuild the state seem, judging by the setbacks in recent months, to have reached deadlock. This country, which has been devastated by an earthquake and hit by a cholera epidemic whose origins have been attributed to the UN Blue Helmets, has also been plunged into a serious political crisis.
I believe that there are three areas in the Haiti crisis where we need to take action in the period ahead. Otherwise, the efforts made so far risk being compromised. The results of the investigation into the causes of the cholera epidemic need to be announced as soon as possible to appease the rage of the population against the UN's presence. Secondly, every effort must be made to avoid extending the interim period, which will be triggered at the end of President Préval's term of office on 7 February. New elections under close international supervision are the only viable, democratic solution. Last but not least, I believe that this current assessment must mark a turning point in the reconstruction efforts, which have been undermined by inefficiency, delays and conflicting interests among countries in the region.
Let us not forget that of the USD 10 billion promised at the Donors' Conference in New York in March 2010, only USD 1.2 billion has been paid so far, with the European Union's contribution accounting for a significant proportion of this. On top of our concerns about resolving the problems of the million Haitians surviving in emergency camps where poverty, despair and sexual violence are assuming alarming proportions, we must add the long-term prospect of sustainable investments in Haiti and concrete support for building a viable state structure.
Madam President, the quality of the speeches from our two Commissioners was such that I shall confine myself to two comments.
Firstly, one year after the earthquake, Haiti is still mostly in ruins. In view of the scale of the catastrophe, we knew that the country would face considerable difficulties. We also knew that, in addition to the many civilian victims, the earthquake had affected the very heart of the State, so significant was the damage caused by this natural catastrophe. When we add to that the structural difficulties and, in particular, the shortcomings in terms of governance, the challenges faced by those working on the ground are obvious.
Who is primarily responsible for this situation? Even if there are extenuating circumstances, the main player is the Haitian State itself, without which nothing can be done. The alternative would be to take over control of the country, and no one wants that.
Secondly, we can complement action by the Haitian State and indeed, we have to do so. In any case, the European Union has spared no efforts in this respect. The European Union has not only made statements, but it has also acted upon them. What we expect of the European Union in future is that, of course, it continues to give its unfailing support but, above all, it is important to contribute towards enabling Haiti to free itself from this dependency, despite its acknowledged weakness. I recognise that that cannot happen in a few months.
on behalf of the Verts/ALE Group. - (NL) Madam President, the real issue is how do we rebuild a state that has failed? Haiti is a failing state. Can we really speak of reconstruction, given the fact that Haiti was never a democracy to begin with? That is the task that we see before us. Despite all the efforts the Commission has made, we simply have no answer to that question yet. The outbreak of cholera, the vote-rigging in the November elections and the intimidation of people are, of course, of no help to us in reconstructing this country, as it were. The fact that women and girls were already in a terrible position before the earthquake has led to our continuing reluctance to accept that women and girls in reception camps are being subjected to sexual violence.
On top of that comes the fact that Baby Doc is back in Haiti and that he might be wanting to trade on the misery which the citizens are currently in, because - rumour has it - his money has finally run out. We cannot allow this to happen in Haiti.
Our response over the past year since the disaster has been to enable the Haitians to try to rebuild, but what they really lack is organisational capacity. That is why they are still stuck with emergency aid and we have to move towards development cooperation. There is a link missing somewhere. Now, while this is not something that can just happen overnight, it is one place where we should be directing our efforts, because this country will not be able to put buildings up without being a democracy or, at least, having a proper leadership. I therefore wish Commissioners Georgieva and Piebalgs all the best in this endeavour. I wish you all the best!
on behalf of the ECR Group. - Madam President, it is good to have this debate again; we had one recently. It shows our concern for the people of Haiti - we are obviously more concerned about the people of Haiti than the government of Haiti is concerned about the people of Haiti.
We talk about the responsibility to protect. We talk about responsibility to protect against mass murderers and genocidal dictators - but what about the responsibility to protect against inefficient and corrupt governments who do not care about their own people? There are a million people homeless in Haiti; 230 000 have died; 300 000 are injured. But only 5% of the rubble has been cleared, only 15% of houses have been reconstructed in some fashion or other.
If the government of Haiti does not care about its own people, then we have to use the concept of responsibility to protect. Until and unless we do that, it is quite absurd for us to ask our two excellent Commissioners to go on popping up and down in Parliament trying to tell us what they can and cannot do, when the local capacity to do anything is so fraught and fragile.
When an earthquake happens, the first thing you need to do is to clear the rubble. In order to clear the rubble, you need heavy lifting machinery, cranes, helicopters, bulldozers and the capacity to drive them. If there is nobody capable of driving this machinery, then you have to bring people in from somewhere else who know how to drive them and get them to be driven. But the left wing would oppose any Member State army or air force or navy coming and helping to do that. You cannot expect people from Oxfam and Save the Children and other such organisations to be driving tractors and lifting heavy rubble. We have to depoliticise our argument and be practical about helping these people.
on behalf of the GUE/NGL Group. - (FR) Madam President, scarcely a year ago, Haiti and its people were victims of a terrible catastrophe. Everywhere, there was devastation and death.
Let us pay tribute to the courage of the Haitian people and the worldwide surge of popular solidarity towards the victims. I say popular solidarity because, in Europe, as elsewhere, it is very often those who have little who give the most.
I would like here also to formally thank the Cuban State and people for their help in providing effective support, without any ulterior motive and with results that speak for themselves. To date, the Cuban medical brigade has treated more than 50 000 cholera cases, enabled 76 health centres and hospitals to be rebuilt and operated on many Haitians. Cuba's aid is considered by many experts to be particularly effective. So true is this, that a country like Norway wanted to ask Cuba to intervene on its behalf.
The European Union and the United States would do well to draw inspiration from the Cuban example rather than to feel complacent behind media performances that ill disguise their perception of aid as charity when, in fact, above all, it serves their own economic and political interests at the expense of sustainable reconstruction of the Haitian State and its economy.
Given their historic responsibility for Haiti's misfortunes, it is obscene for France and the United States to pretend to know what is best. Let us remember that it took the very worst of catastrophes for the World Bank and the International Monetary Fund (IMF) to decide at last to cancel Haiti's debt.
At the moment, what is happening in Haiti demonstrates limitations in the current operation of the United Nations (UN). In Haiti, humanitarian interference demonstrates its inability to implement sustainable solutions for people. What is worse is that, in the medium and long term, it constitutes a hindrance to the reconstruction of a democratic State and of an economy that ultimately responds to the Haitian people's human need for development.
The international community has promised USD 11.5 billion for the country's reconstruction. It remains to be seen what is meant by reconstruction. How much of this aid has actually arrived in the field? Who will decide on the projects? Are we going to see, as happened in Kosovo, people who have been made redundant watching big multinational companies reconstructing their country because they are the only ones able to win the international tenders?
The European Union must not be part of a paternalistic or neocolonialist vision but instead must contribute to the rise of a democratic renaissance in the Haitian Republic that is the work of the people themselves. The Haitian people were the first in the world to free themselves from French colonialism. In addition to the ravages of the war, that cost them more than EUR 20 billion in today's money in 'compensation' to the slaveholding European colonists.
Because of the crimes against humanity, which slavery and colonialism represent, the European Union and France, in particular, now owe a moral, political and economic debt to Haiti. We must honour this debt of honour.
Madam President, one year after the terrible earthquake in Haiti, the reconstruction of this country is painfully slow. Yet, progress has been made, step by step. The people of Haiti badly need our help, especially now that the cholera epidemic is taking its toll. We should focus on food security. Local agriculture has been hard hit, as a result of which the country has become too dependent on food imports. It is important that a great deal of energy and money are invested in redeveloping agriculture and local infrastructure. In that respect, micro-loans are of the utmost importance, as they stimulate economic development from the bottom up. Does the Commission share this view?
Meanwhile, the political situation in Haiti remains alarming, following the first round of presidential elections. The evaluation report issued by the Organization of American States last week makes that clear. How does the Commission assess the current political situation in Haiti and the impact it has had on the reconstruction of the country?
Finally, Madam President, last week, an impressive book about Haiti by a Dutch journalist was published and one image has stuck in my memory ever since: some people in Haiti clearing the debris after the earthquake wore T-shirts with the slogan 'Haiti pap peri' (Haiti is NOT dying). That should inspire us to ensure that the Haitians do, indeed, survive and that, thanks to our support, they are given good prospects for the future.
(PL) Madam President, the European Union has not forgotten Haiti. We are still the largest source of humanitarian aid. However, it is depressing that the country is still mired in domestic and political chaos.
The provision of humanitarian aid to Haiti was carried out in two classic stages. The first stage was to provide emergency aid and was supposed to target those who were most in need. The second stage was to focus on the economic, social and political reconstruction of the country. However, due to the outbreak of cholera, the hurricane, the unstable social and political situation, and even interreligious tensions and strife, the stage of providing humanitarian aid is taking longer than we originally expected. As a result, we cannot progress to the second stage as rapidly or as comprehensively as we would have liked.
The crisis in Haiti is ongoing. Our involvement is still needed. We cannot abandon our responsibilities. As Mr Piebalgs reminded us, the European Commission has provided half the resources which were promised at the Donors' Conference in New York. In this regard, our plans are progressing well.
The aim of the resolution which this Parliament will adopt tomorrow is to mobilise Member States and the Commission to implement the declarations we have made. Let us remember that hundreds of thousands of people are still living in temporary camps, and over 3.5 thousand people have died of cholera. From the very beginning, we have maintained that those responsible for reconstruction should be the people of Haiti themselves. The Haitian plan for the reconstruction of the country is based on decentralisation and an emphasis on local agriculture and food security. We respect these priorities of the people of Haiti. There is one other recommendation. We should increase our humanitarian efforts and I know that the Commissioner is already working on this.
(EL) Madam President, Commissioners, Haiti really is a case unto itself. We all need to understand that. This is not a humanitarian crisis where we pay some money and then the government decides how to implement the projects. Haiti is a country in complete collapse. The only thing we can expect is that, given the situation it is in, this country will have more corruption and will find it more and more difficult to deal with the crisis and take the necessary measures. It is a country in which our intervention needs to be more forceful, more stable; we shall often need to have a more active role than in any other case.
Mr Deva referred to the debris that has not yet been cleared so that the damage can be restored. The debris needs to be cleared from the streets. This needs to be our top priority. At the rate we are going, we will need another five years. This work needs to be finished without delay. There is so much work that needs to be done in this country that normally, if all this is done properly, there should be no unemployment.
We really must intervene proactively in the question of the debris, in the question of the water supply and in the question of the food supply, so that this country can stand on its own feet, so that the citizens of this country, who are forced on a daily basis to consider how they are to survive, can also think about the future.
(IT) Madam President, Commissioners, ladies and gentlemen, it really is true that Haiti is a case apart, that it is different, because anniversaries of disasters are always commemorated in order to remember the victims, to learn from one's mistakes and do better next time, but it is different in Haiti because there is nothing to remember - nothing has happened yet.
Instead of saying one year after the earthquake, we should actually be saying one year of earthquakes, because there was the seismic earthquake, then the earthquake with regard to the shambolic aid distribution, then the health earthquake with the cholera outbreak, then the political earthquake with the non-transparent elections that were held at probably the worst possible time, and now the earthquake that is, in some respects, historical too, with the return of the former dictator in the guise of a dubious multi-millionaire tourist.
The Commission is doing good work - very good work, in fact. I visited Haiti last June with the Committee on Development and I saw the excellent work being done, for which we thank the Commission. However, there needs to be greater political protection and an enhanced role for the international community, which must set targets and deadlines and must directly oversee part of the reconstruction.
This must be balanced with the increased involvement of the population and local NGOs, which are often frozen out instead. A lesser role for the national politicians and national government institutions of Haiti, then, and a greater role for the so far fragile partnership between its citizens and the international community.
(FR) Madam President, having participated in the observation mission to Haiti last September, I was able to realise the emergencies to be dealt with. Now we have to look beyond these emergencies to finally reach the development stage. We do not have to reconstruct but rather to construct a country whose foundations and governance have never been strong.
One thing is clear, as my fellow Members have said: there are 20 million tonnes of rubble to clear and only 5%, a minute part, has been cleared in a year. At this rate, it will take more than six years to clear the ruins in Port-au-Prince. It is therefore a political project in itself and the Commission has to contribute to it.
Another priority is governance and I am pleased that the European Union is making a major contribution to budgetary support for the country. We have to increase this financial effort because it is the only means of restoring competences to the Haitian country and people. Its current dependency on non-governmental organisations (NGOs) is seen at the level of basic public services such as health and education. We must not, however, subcontract all public services to NGOs.
Above all, we have to increase our support to organise elections quickly and complete these elections, which, I hope, should enable a corrupt political elite to be replaced. At present, an oligarchy of allegedly 20 families prevents any economic development because it controls trade but, at the same time, does nothing to develop the country's production capacity.
Finally, we have to give Haiti the resources to emerge from the dependency that was already undermining it even before the earthquake. Therefore, I call upon European institutions to establish consistent priorities and to give massive support to setting up public services with strong commitment from the future Haitian Government.
Madam President, I had, I suppose, the honour, along with Ms Rivasi, to lead a delegation from the ACP to Haiti in September. I said at the time that nothing prepared me for what I found when we were there.
I want to say a number of things tonight. One is that we have got to move immediately from humanitarian aid to reconstruction. This is where the problem has not moved forward. I have heard some very fine things said here tonight, but these are not going to be possible on the ground unless there is more help.
We must put more pressure on those who promised their support to deliver that support, and we must put pressure on the Clinton-led reconstruction, and the United Nations, to move faster. That has got to come very clearly.
I listened to the Commissioner and he is quite right. We do need political stability. I hope and I pray that we get that political stability, but I am not so sure that we will.
I found when we were there - and I want to say this and put it on the record - that the Haitian people are a very proud people. They are a wonderful people. We watched them, Michèle Rivasi and I, coming out of their tents at 6 o'clock in the morning shining like a shilling and with their children washed. Wonderful people smiling and you wondered why they were able to smile.
I would also like to put on record a tribute to the many people there from our NGOs who are risking their lives, and to our Commission staff to whom I paid tribute when we were there. We found them to be excellent, and we should not forget that these people risk their lives on a daily basis to help the people of Haiti. We must not forget the people of Haiti. We must work for the people of Haiti and we must help the people of Haiti. If we return to this Chamber ten more times to achieve that, then we should do that and keep doing it.
(RO) Madam President, on 12 January 2010, the state of Haiti was literally swept away, as has also been mentioned by many fellow Members. At present, one year after this awful earthquake, the country is still awaiting reconstruction. In the meantime, its troubles have been added to by the cholera epidemic and elections, all of which has complicated the situation.
In actual fact, Port-au-Prince is a vast refugee camp at the moment. The Haitian population is only surviving thanks to the humanitarian organisations' efforts. Indeed, we must be grateful to these organisations. As the UN Special Representative for this country stated, Haiti has become a republic of NGOs. However, how long can this situation last? We can see that the health situation is disastrous, the reconstruction of the education system is an absolute must, not to mention the process of getting rid of the traces of the disaster. All this creates the need to rebuild the Haitian state. Apart from the earthquake, the absence of institutions and good governance is a huge problem at the moment.
Therefore, efforts must be focused on restoring the capacity of the state and on building democracy in Haiti. The need must be spelt out in very strong terms for a credible, transparent electoral process with the prospect of the second round of the elections in February.
The final point I would like to make is that Haiti must be rebuilt, if you permit me to say so, differently. By 'differently', I mean that reconstruction must be of better quality than before to prevent the recurrence of similar disasters. By 'differently', I also mean that our efforts to rebuild the country must involve, I would say, the local communities. I believe that the main stakeholders, the Haitian people, must be consulted during this reconstruction process.
(ES) Madam President, Commissioner, ladies and gentlemen, I did not want to begin my speech without saluting the non-governmental organisations that are on the ground. I think that the work they are doing is commendable and they represent the best of our values, the best of humanity's values.
A year has passed since the earthquake in Haiti, and the time has probably come to increase effectiveness. We have many problems on the table that need to be tackled urgently and without delay. There is no question whatsoever about this.
The first problem is probably building an acceptable sanitation system. I believe that this is the number one priority that is currently threatening life in Haiti. Once we have solved this problem, we will have to tackle the problem of housing, urgently resolving the issue of land titles.
Moreover, we need a legitimate, democratically elected government that is capable of negotiating. I know that the situation is not easy, but we need that legitimate discussion in order to speed up the improvement of the situation in Haiti.
There is another significant problem that has already been mentioned by several of my fellow Members: rubble, which is a major political problem in itself. We should also not stop looking to the future in order to begin establishing a long-term education strategy. What happened in Haiti would probably not have happened if there had been a public education system and if children were looked after as they should have been.
We need to bring an end, not only to poverty, but also to dependence.
(PL) Madam President, a year ago, there was a terrible disaster in Haiti, a huge earthquake which caused the deaths of 200 000 people and resulted in 1 300 000 people losing their homes. An operation to provide aid and to help in reconstruction has been going on for a year. This is, without doubt, a huge and very complex humanitarian operation. However, the island does not only require material and financial aid, but also the reconstruction of its administrative agencies and political stability, without which it cannot develop. In addition, the recent cholera epidemic which has already killed over 3 500 people is still putting thousands of people at risk. Haiti's experience shows that even generous amounts of money will not help if they are not targeted correctly. The case of Haiti should give us food for thought, and it clearly indicates the need to create an efficient system of international aid for any possible natural disasters in the future.
(NL) Madam President, Commissioners, ladies and gentlemen, when I think of Haiti, I think of the citizens of that country, but I also think of the European citizens who have provided an incredible amount of support to the people of Haiti. I also think of the humanitarian organisations who have done an incredible amount of work. President, that is the upside of the story. We have to learn lessons and, as far as I am concerned, there are three lessons we need to learn here.
First of all, coordination. Coordination in the humanitarian aid stage was not a great success, and today we have received a report on that issue. We need to be better at reconstruction. That also makes me think of the effectiveness of aid, because that is also related to coordination. What additional and more effective action can be taken there?
My second point is about corruption. If we want the citizens of Europe to provide support, then they will not want that support to be used inappropriately. We do not want to see that, either as representatives of the authorities or as ordinary citizens. What can we do, through better coordination, to ensure that corruption does not take hold over these systems?
My third point, Madam President, is the political aspect. Without political stability and a very decisive public administration, that sustainable construction will be unable to progress at all. We have had the first round of elections, which remain a matter of dispute. I would like to ask you this: what progress are we making, in terms of the coordination with the Organization of American States and other actors, in ensuring that the forthcoming elections go well? As Europeans, we have expressed our commitment to help Haiti in the short term and I think we have to continue to show solidarity.
(PT) Madam President, Commissioners, ladies and gentlemen, the earthquake has mired Haiti in one of the most serious of humanitarian crises: thousands of dead and wounded, millions of homeless and extremely high levels of damage. The international community promised a great deal but has delivered very little and it is hard to understand why the reconstruction process is so slow, in spite of the goodwill of the European Union and the work of non-governmental organisations.
The situation has become worse because of the cholera outbreak and the political instability following elections that led to enormous violence, of which women and children were the main victims. The European Union must continue to help with the reconstruction and to improve the humanitarian situation of vulnerable groups within the Haitian population, but must also contribute to reinforcing capacities for disaster prevention in the long term.
I should therefore like to welcome the recent proposals tabled by the Commission regarding the creation of a European disaster response that includes establishing a voluntary pool of Member States' emergency organisations and developing contingency plans, as well as the merging of humanitarian aid crisis centres with civil protection to form a European emergency response centre, responsible for monitoring dangerous situations, issuing early warnings and coordinating EU disaster response.
(PL) Madam President, soon it will be a year since our previous debate on the coordination of humanitarian aid and the reconstruction of Haiti. Today, therefore, we are conducting what constitutes a review and there is one obvious conclusion: it is a year since the tragedy and the number of victims is still growing. Two equally important issues should be stressed at this point, which are more important than the construction of new houses and new roads. Firstly, this Parliament must make a loud and clear appeal for an immediate end to the epidemic of sexual assaults. As our sources show, 250 women and girls had been raped only a few days after the earthquake, and the situation is still getting worse. Violence of this nature is on the increase. It is about time we discussed this shameful subject, addressed this inhumane phenomenon, and began to effectively counteract sexual assault in Haiti.
Secondly, the cholera epidemic, which has already been mentioned here. The number of those infected has decreased, but this is, of course, dependent on the time of year. There is a link with a strange but disturbing trend where patients are pretending to have cholera. It is difficult for us to believe this, as we will be going back to our comfortable beds tonight, but for these people, a night in hospital is a much better prospect than one in their own homes, which are nothing more than crude shelters. And we should also bear in mind that the cholera epidemic is sure to increase with a change in the season. This is why we must take notice, and why we should improve these circumstances in particular.
Madam President, they say that God helps those who help themselves, but the European Union actually goes further, because the European Union helps those who do not help themselves, particularly in relation to Haiti where the government - as Mr Deva and others have pointed out - is corrupt and does not seem to be concerned about its own people. Nevertheless, it is important that we continue the good work in cooperation with the UN and the NGOs etc. I know that one of our most successful Irish businessmen, Denis O'Brien, is playing a leading role in that regard.
However, all that will be a drop in the ocean compared to what could be achieved if we had a properly functioning government. So the message has to go out loud and clear to the Haitian Government that it either needs to 'catch itself on' or - hopefully - to be removed by a more competent government, and then we would see real progress.
(SK) Madam President, although it has been possible to gradually mitigate and eliminate the consequences of the destructive earthquake, the inhabitants are still facing serious problems. There is a shortage of drinking water, food and other basic materials. There are the everyday problems and difficulties. There is also the situation of an unstable government with a lack of democratic values, and a cholera epidemic, increasing crime, looting, kidnapping and the raping of women and children.
We must therefore take steps towards limiting these appalling acts. The European institutions must continue their efforts to mitigate the consequences of the disaster. In 2011, aid must be focused on complex challenges, particularly housing reconstruction, supplying basic needs within communities and stabilising the situation in the temporary camps.
At the same time, it is necessary to try and fulfil long-term objectives, such as developing public institutions, local authorities, schools, hospitals and so on.
(PT) I would reiterate my group's solidarity with the inhabitants of Haiti: victims of the earthquake of a year ago and, recently, of cholera. More aid is urgently needed; more aid to the populations hit by the tragedy of a year ago and the recent outbreaks of disease. It is unacceptable that some aid has still failed to arrived. The aid already approved must be followed up, specifically by the European Union. Moreover, the EU should pay the exemplary acts of solidarity by some countries in the region the attention they are due. I would stress the case of Cuba, whose government sent doctors and specialised personnel who have already treated more than 50 000 people for cholera. However, I would also highlight the support of the Bolivarian Alliance for the Peoples of Our America in terms of financing as well as of energy, agriculture and food.
It would be positive if the European Union were to take this into account and play a more active role. All the measures required to accelerate Haiti's rapid reconstruction and improve its population's living conditions need to be taken urgently, but we insist on respect for the principles of sovereignty and territorial integrity that the bravery and nobility of the Haitian people merit.
(RO) Madam President, one year after the devastating earthquake in Haiti, there is still no evidence of specific results from the reconstruction process. The deadlock is due, in particular, to the fact that the Haitian state does not have the capacity to provide basic public services using its own resources. There is a lack of political will and the Haitian authorities are failing to implement the decisions aimed at rebuilding the country.
This is hampering significantly the operation of the Interim Haiti Recovery Commission, the main body tasked with the efficient management of the resources released by the international community. This situation will continue unless political stability is successfully established in the country, the capacity of the state is restored and an effective government is appointed. This is why I believe that the EU must make every effort possible to support a legitimate, transparent electoral process. Ensuring that the second round of voting, scheduled for February, is conducted properly is the only way of ending the political crisis.
(PL) Madam President, I would like to make sure I am understood correctly. I have no serious reservations concerning the current provision of aid to Haiti by the European Union. The European Union is certainly providing Haiti with huge material aid and I am surprised that many other countries are not doing this on the same scale as the European Union.
I wanted to remind you that there were reservations raised concerning the actions of the European Union directly after the catastrophe. The European Union acted too slowly, and the humanitarian aid was obviously badly coordinated. I would like to ask what specific conclusions the European Commission reached from the slow provision of aid at the time. I think this is a very important issue, as the timeframe for receiving aid could be the difference between life and death for some.
(DE) Madam President, Commissioner, Haiti shows very clearly that real disasters are man-made. The international community, and the European Union in particular, are all too ready to help. It is not money that is the problem, however, but the unstable political circumstances. At present, no nation is really prepared to put money into a corrupt political system. My request to the Commission is therefore as follows: of course, we must continue to assist Haiti, but, in particular, we also need to invest in the political infrastructure. Until there is a working system of government and a working administration, we will have to use the existing aid organisations because, quite simply, there is no real alternative.
Member of the Commission. - Madam President, I sincerely thank Members of Parliament for all their comments this evening. In closing, I would like to make five points.
Firstly, I agree very much with all speakers who emphasised the governance failure as the most significant factor underlying the problems Haiti faces today. That was my first impression after the earthquake and it still stands today: that bad as the earthquake was, it is not Haiti's biggest problem. Its biggest problem is the many decades of bad governance that have practically left no social structures and government structures in place to help the Haitian people, and that creates a big deficit of trust of the Haitian people in their government.
I remember very vividly how, when I was there, universally all the Haitians I talked to had one message for me consistently, which was 'Do not give money to the government'. Now, on the humanitarian side, we do not give money; we provide direct assistance. But it does give us pause for thought on the question of how long it will take to rebuild Haiti: it will take a very long time because it will not happen without this institutional infrastructure in place.
This being said, my second point is that there is actually a positive side to Haitian society which has helped the Haitian people survive: their own resilience and the resilience of their communities. I met people who lived together: they lost their houses together, they moved to camps together and they have organised in the camps a support system for each other, with some taking responsibility to oversee the kids and to improvise some schooling for them; others taking responsibility to find work; others, actually the women, taking on responsibility for cooking for everybody. That resilience is what gives us some hope today for the future of Haiti.
This leads on to my third point, which is that our support programmes for Haiti have to take into account what the country has and does not have. For that reason, we have, on the humanitarian side, emphasised cash for work, voucher programmes, innovations like getting seeds and tools at the Community level so that people can actually increase their reliance on themselves.
Fourthly, I am grateful for the points that were made on what lessons we have learnt from Haiti. I would not agree that we were slow to respond: help from the European Union was flowing within 24 hours. But I would agree that coordination left room for improvement and that our ability to organise ourselves before a disaster strikes is absolutely essential. In this sense, I am grateful for the point that was made that, based on lessons from Haiti, we have indeed moved in the direction of creating a European Response Capacity and stronger coordination through the European Disaster Response Centre.
Let me then move to a last point, looking forward on the humanitarian side. What is it that we are very worried about? It is actually the question of protection, especially for women, and of increasing our support for dealing with the tragedy of primarily women-led households stuck in the camps. I can assure you that this year, as well as with the funding next year, we will put the emphasis on making sure that this question of protection is addressed and that the EU is there for people.
Let me, in closing, just thank everyone once again for their comments and especially those of you who have recognised the sacrifice of the humanitarian workers for the benefit of the people of Haiti.
Member of the Commission. - Madam President, first, I would like to thank Members of this House for their solidarity and support. I will start with the political dimension. The situation is certainly not easy in Haiti, but the High Representative is following it very closely and giving all the necessary diplomatic support to ensure that there is stability. The second round of presidential elections will help rebuild credibility if there is no violence around it, so we are also making all the necessary diplomatic efforts; but diplomatic efforts sometimes give immediate results and sometimes need time to produce results.
Some of you mentioned Baby Doc's visit. We can say that whilst anybody can move freely, this was definitely not the best sign of the whole political process. But we should not be somehow misled by this. I think there is a healthy political core in Haiti and we should believe in it. Our hope is that the people who are elected in the legislative elections and the president will have the necessary capacities to lead the reconstruction of the country.
The second point I would like to emphasise is that development cooperation is about hard choices. One choice is do something with high visibility that does not entail a structural change. It would be no problem to finance thousands of doctors from the EU or to build a new university in the name of the EU; it would be visible and everybody would say fine. But what about the insecurity in the streets? We finance security in quite difficult conditions through the government. So, if security is provided partially, it is financed by the European Union. Is it visible? Not very much so, because there is no EU label, but I believe it is definite that we have provided for the stability of the country.
Another point is where to invest money. Again, rebuilding the houses would be the easiest political choice, but what help is that if the country is not reconnected, if there is no infrastructure? And infrastructure requires massive investment. Roughly speaking, one kilometre of road costs USD 1 million and in Haiti even more, because there must be maintenance, and also we need to help the local communities through which the road passes. So the costs are very substantial. Haiti will not have such funds to invest. Strangely enough, in Haiti, we are the only ones involved in the road infrastructure. Normally, many other countries participate in road infrastructure, but in Haiti, we are alone in giving grants for this. It is a difficult choice, but I believe it will help the country to have structural change.
A last point which was not raised very much today is the speed of commitment and disbursement of funds. The funds should not be misused and it takes time for budget support. It is not just that the government gives us an account and we just transfer the money. No. We check the account, we know where the disbursements go, so it is quite a procedure. You cannot just immediately send EUR 1.2 billion to an account and expect that everything will be sorted out. We also have a responsibility to our taxpayers. The same considerations apply with the roads: we need to launch a tender, we need to be transparent about this and that takes a bit of time. But I believe this time is rightly taken, because it needs only one case of a misuse of funds for the support for Haiti's reconstruction to be damaged in the eyes of European citizens. I can assure you that we will take all the necessary steps in this regard, too.
Again, I thank you for your support. It was a very helpful and encouraging debate and I believe that we will try to deliver on the issues that you have mentioned today.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 19 January 2011.